Case 4:17-cv-00498-GKF-FHM Document 35 Filed in USDC ND/OK on 06/11/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

      (1) HAROLD HILTON,                         )
                                                 )
                          Plaintiff,             )       Case No. 17-CV-498-JED-FHM
                                                 )
      vs.                                        )
                                                 )
      (1) WHIRLPOOL CORPORATION                  )
                                                 )
                          Defendants.            )

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff, Harold Hilton,

   and Defendant, Whirlpool Corporation, hereby stipulate that this action shall be dismissed with

   prejudice as to Plaintiff’s claims against Defendant. Each party to bear its own costs and

   attorney’s fees. This dismissal disposes of all remaining claims in this matter.

                                                 Respectfully submitted,


                                                 /s/Daniel E. Smolen
                                                 Daniel Smolen, OBA #19943
                                                 Smolen & Roytman
                                                 701 South Cincinnati Avenue
                                                 Tulsa, OK 74119
                                                 Phone: (918) 585-2667
                                                 Fax: (918) 585-2669
                                                 Attorney for Plaintiff


                                                 -AND-


                                                 /s/Kimberly Lambert Love*
                                                 Kimberly Lambert Love, OBA #10879
                                                 Titus Hillis Reynolds Love
                                                 15 Eth. 5 Street, Suite 3700
                                                 Tulsa, Oklahoma 74103
                                                 Phone: 918/587-6800
                                                 Fax: 918/587-6822



                                                     1
Case 4:17-cv-00498-GKF-FHM Document 35 Filed in USDC ND/OK on 06/11/19 Page 2 of 2




                                               Email: klove@titushillis.com
                                               Attorney for Defendant, Whirlpool Corporation

                                               *signed by Plaintiff’s attorney with permission of
                                               Defendant’s attorney




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 11th day of June 2019, I electronically transmitted the
   foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
   Notice of Electronic Filing to all ECF registrants who have appeared in this case.

                                                      /s/ Daniel E. Smolen




                                                  2
